GILLESPIE, Chief Justice:
There is no sound basis for this Court to hold that the Chancery Court of Leake County, Mississippi, erred in cancelling a deed executed by a 77-year-old widow, enfeebled by cerebral insufficiency, whereby she conveyed real property (reserving a life estate) of the value of $35,000.00 to her late husband’s nephew for a consideration of $10.00 and some past favors of no particular monetary value. The Chancellor’s decree is, therefore, affirmed.
Affirmed.
BRADY, PATTERSON, SMITH and SUGG, JJ., concur.